Citation Nr: 1505403	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-15 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical discogenic disease, status-post spinal fusion.

2.  Entitlement to service connection for bilateral ovarian cysts.

3.  Entitlement to service connection for premenstrual syndrome with uterine fibroids.

4.  Entitlement to service connection for lump in throat secondary to cervical spine fusion (also claimed as hoarseness and speech problems).

5.  Entitlement to service connection for eosinophilia with atopic rash.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to April 1986 and from October 1992 to April 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2013, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.  The Veteran submitted additional medical evidence at the hearing with a waiver of initial RO review of the evidence. 

The issues of entitlement to an initial increased rating for the service-connected cervical spine disability and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In September 2013, the Veteran expressed her desire to withdraw the issues  of entitlement to service connection for bilateral ovarian cysts and for premenstrual syndrome with uterine fibroids.

2.  The Veteran's permanent hoarseness of the throat is a result of surgery performed on her service-connected cervical spine disorder.

3.  The Veteran's current eosinophilia was incurred during active duty service.

4.  The Veteran's sleep apnea is shown to be etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for bilateral ovarian cysts have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for premenstrual syndrome with uterine fibroids have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for service connection for hoarseness of the throat secondary to cervical spine fusion surgery have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

4.  The criteria for service connection for eosinophilia with atopic rash are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

5.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Ovarian Cysts and Premenstrual Syndrome Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran, at the September 2013 videoconference hearing expressed her desire to withdraw her claims for service connection for bilateral ovarian cysts and for premenstrual syndrome with uterine fibroids, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.   38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 
Hoarseness

The evidence in this case shows that the Veteran underwent a cervical spine fusion during active duty service.  She is currently service-connected for a cervical spine disorder.

On VA examination in April 2009, the Veteran complained of hoarseness and a lump in her throat secondary to the cervical spine fusion surgery.  The examiner noted that the Veteran reported that, after her cervical spinal fusion, she was given a consult to the GI clinic and also the ENT clinic for complete evaluation and followup and that she was told that the hoarseness might be secondary to her cervical anterior fusion.  With regard to the lump, the examiner noted that the Veteran reported that a lipoma was discovered in her neck and that this lump was removed at the same time she underwent the spinal fusion.  Physical examination revealed mild hoarseness but no lump.  The VA examiner's diagnosis was "[m]ild hoarseness, found" and "[l]ump in the throat, not found."

In an August 2010 letter, the Chief of Neurological Surgery from William Beaumont Army Medical Center reported that the cervical spine surgery left the Veteran with permanent hoarseness.  The physician noted that the hoarseness is a typical side effect/event for a surgery of this magnitude.

As noted above, a VA physician has clearly related the Veteran's hoarseness as a manifestation of the in-service cervical spine surgery.  As such the Board finds that service connection for hoarseness of the throat as secondary to cervical spine surgery is warranted.  

Eosinophilia with Atopic Rash

The Veteran contends that she suffers from eosinophilia with atopic rash which began in service.

The service treatment records show that the Veteran developed problems with abnormal eosinophils during service.  

On VA examination in April 2009, the examiner noted that the Veteran's latest laboratory results showed her eosinophils count was within normal limits.  The diagnosis was eosinophilia with history of atopic rash, resolved. 

Subsequently, private medical treatment records dated in February 2013 show that the Veteran was seen with a rash on her leg and arms.  It was noted that the Veteran had a prior medical history of eosinophilia witch began in 1998 and that she has been treated with topical steroids.  She had experienced recurrent symptoms twice a year and presented with a new outbreak.  Examination of the skin revealed multiple small areas of erythematous rash with overlying dry skin and raised nodules without discharge on bilateral lower extremities, trunk and back.  The Veteran also reported rashes on her nipples but these were not examined.  The impression was eosinophilia, chronic, uncontrolled.    

Service connection is warranted for a disability first incurred in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Here, the Veteran has a current diagnosis of eosinophilia.  The first medical evidence of eosinophilia comes from service treatment records.  While eosinophilia was not noted on VA examination in April 2009, the evidence shows that the Veteran continued to have periodic outbreaks of rash with the most recent outbreak in February 2013.  In sum, the evidence of record shows that the Veteran's eosinophilia was incurred in service, and that she has a current diagnosis of eosinophilia.  Therefore, service connection is warranted for eosinophilia with atopic rash. 

Sleep Apnea

The Veteran's service treatment records do not show any complaints or diagnosis of sleep apnea.  However, the Veteran does not assert that she was treated for sleep apnea in service or that she complained of sleep apnea in service, but rather that it first manifested in service. 
 A June 2010 private sleep study shows a diagnosis of moderate obstructive sleep apnea/hypoapnea syndrome.

On VA examination in August 2011, the examiner opined that the Veteran's sleep apnea was caused by or a result of in-service illness.  The rationale provided was that it is documented in the service treatment records that the Veteran complained of breathing problems, sleep disturbances and of waking up in the mornings feeling very fatigued.   

In this case, the record reflects the Veteran complaints of breathing problems, sleep disturbances and fatigue that has continued over the years.  Moreover, a VA physician in August 2011 determined that the Veteran's described symptoms during service are consistent with symptoms of sleep apnea.  Resolving any benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for the Veteran's sleep apnea.  


ORDER

The issue of entitlement to service connection for bilateral ovarian cysts is dismissed.

The issue of entitlement to service connection for premenstrual syndrome with uterine fibroids is dismissed.

Service connection for hoarseness secondary to cervical spine fusion is granted.

Service connection for eosinophilia with atopic rash is granted.

Service connection for sleep apnea is granted.



REMAND

Cervical Spine Disability

The Veteran is seeking a higher evaluation for her service-connected cervical spine disability.  She was last examined by VA in September 2012.  During her September 2013 hearing, she indicated that her cervical spine disability had worsened since she was last evaluated.  Specifically, reported that she was experiencing less motion in her neck.  A Veteran is entitled to a new VA examination where there is evidence, including her statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the Veteran's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of her cervical spine discogenic disease, status-post spinal fusion.

Bilateral Hearing Loss

The Veteran had acoustic trauma in the form of noise exposure during service.  Moreover, service treatment records show evidence of hearing loss in the 4000 Hertz frequency in the left ear and in the 1000 Hertz frequency in the right ear.  However, on VA audiological examination in June 2009, the Veteran's hearing acuity did not meet the defined criteria to be considered hearing loss under the governing VA regulation.  The Veteran's claim for service connection for bilateral hearing loss has been denied on the basis that her hearing acuity does not meet the regulatory criteria to be considered hearing loss under the governing VA regulation. See 38 C.F.R. § 3.385 (2014).

Subsequently, the Veteran has submitted findings from a private hearing evaluation dated in August 2013.  Puretone hearing threshold levels are shown in graphic form instead of numeric form.  However, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  In the present case, it is unclear as to whether the August 2013 private audiogram reveals bilateral hearing loss disability according to the requirements of 38 C.F.R. § 3.385.  Thus, the Board finds that remand is warranted to determine whether the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA orthopedic examination to ascertain the severity of the Veteran's current cervical discogenic disease, status-post spinal fusion.  The entire claims file must be made available to and reviewed by the examiner.

The examiner must clarify the current severity of the Veteran's cervical spine disability, to include range of motion findings.

In addition, the examiner is to discuss whether the Veteran's cervical spine disability exhibits weakened movement, excess fatigability, or incoordination.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups.
 
The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.   The report of the August 2013 private audiologic testing submitted by the Veteran should be provided to a VA audiologist for interpretation and an expert opinion as to whether this graph therein reflects hearing loss under the standard set forth in 38 C.F.R. § 3.385. If not, then no further evidentiary development should be necessary. 

If so, then the Veteran should be scheduled for a new VA audiology examination to determine whether he has current bilateral hearing loss which is etiologically related to service.  The claims folder must be made available to the examiner for review.  All indicated tests and studies, to include further audiometric testing, should be performed in conjunction with the examination.  The examiner should review the entire claims file, to include the Veteran's service treatment records, and the report of the August 2013 private audiologic testing.  The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed bilateral hearing loss was incurred in service.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


